Citation Nr: 0534467	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to 
September 1975.  He died in May 2001.  The appellant is 
reported to be acting on behalf of an illegitimate minor 
child of the veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine, which denied 
service connection for the cause of the veteran's death.  
Jurisdiction over this case was subsequently transferred to 
the VARO in Buffalo, New York, and that office forwarded the 
appeal to the Board.

The veteran failed to appear for her scheduled April 2004 
Travel Board hearing, and did not request a postponement, so 
her hearing request will be considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2005).


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's coronary artery disease 
(CAD), which caused his death from cardiopulmonary arrest, 
did not arise in service or for more than twenty years 
thereafter, and is not otherwise related to service.

2.  At the time of death, service connection was granted for 
post-traumatic stress disorder, rated 50 percent disabling; 
residuals of a fracture of the left forearm, rated 20 percent 
disabling; lumbosacral strain, rated 10 percent disabling; 
and, residuals of a laceration of the left little finger, and 
a donor scar of the left iliac crest, each rated 
noncompensably disabling.  

3.  A service-related disorder did not cause or contribute to 
the veteran's CAD, which caused his death from 
cardiopulmonary arrest.


CONCLUSIONS OF LAW

1.  CAD was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A,  5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).

2.  A service-related disorder neither caused nor contributed 
to the veteran's death from cardiopulmonary arrest due to 
CAD.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel undertook to explain the holding of 
Pelegrini.  The Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The Court in 
Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. at 110.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO sent an August 2001 letter in response to the 
appellant's June 2001 claim, but it asked only for certain 
pieces of evidence, and did not discuss the VCAA's 
notification and duty to assist requirements.  The August 
2001 letter therefore did not comply with the VCAA's notice 
requirement.  Nevertheless, because subsequent VA 
correspondence and adjudications remedied this deficiency, 
and complied with the remaining elements of the notice 
requirement, the appellant was not prejudiced by not 
receiving VCAA notification prior to the RO's initial 
adjudication of her claim.  See generally Mayfield 
(discussing prejudicial error analysis).

Specifically, in response to the appellant's January 2003 
notice of disagreement (NOD), the RO sent her a February 2003 
letter.  That letter correctly informed the appellant what 
she had to show in order to establish entitlement to service 
connection for the cause of the veteran's death.  Moreover, 
the letter also indicated the information or evidence needed 
from the appellant and stated that the appellant could 
request private records herself or complete the enclosed form 
to have VA request the records for her.  The RO also wrote in 
the February 2003 letter: "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you," and "[S]end us the evidence we need as soon as 
possible."  In addition, the RO's May 2003 SOC included the 
text of VCAA implementing regulation 38 C.F.R. § 3.159, 
including § 3.159(c), which explains the respective 
responsibilities of VA and the claimant in obtaining 
information in support of a claim.  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  
Thus, the RO February 2003 letter and May 2003 SOC with 
associated correspondence complied with the all of the 
elements of the VCAA's notice requirement, and essentially 
cured the error in not providing VCAA notice prior to the 
initial adjudication of the appellant's claim.  It is 
therefore not prejudicial for the Board to proceed to finally 
decide this appeal.

Moreover, the RO obtained all identified treatment records.  
In addition, after the appellant indicated in her August 2003 
statement in support of claim (VA Form 21-4138) that she 
would forward additional evidence from a social worker 
("R.Y.") the RO in a September 2003 letter asked her for 
the complete mailing address for "R.Y.," and asked her to 
complete and return authorization and release forms so that 
it could request this information.  The appellant neither 
responded to the RO's letter nor provided the evidence from 
"R.Y.," and the RO was therefore not required to take 
additional action regarding this evidence.  38 C.F.R. 
§ 3.159(c)(1) (2005) (requiring claimant to cooperate fully 
with VA's efforts to obtain private records, including 
authorizing release of such records); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.").  

In addition, the death certificate indicated that the place 
of death had been the emergency room of a private hospital 
and that the case had been referred to a coroner or medical 
examiner, but that there was no autopsy.  In separate August 
2001 letters, the RO requested emergency room treatment 
records a medical examiner's report from the appellant and 
the veteran's son.  In October 2001, the appellant wrote that 
there was no medical examiner's report and that the veteran's 
son would provide the emergency room treatment records, but 
neither she nor the veteran's son provided additional 
information regarding these records, and the appellant did 
not respond to the RO's subsequent February 2003 request for 
additional information, or authorize the release of this 
information.  Consequently, the RO was no obligated to take 
additional action regarding these records.  Id.  VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations.  Significantly, there is nothing on 
file to suggest that these records would other than confirm 
the cause of death as listed on the death certificate.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any 
veteran dies after December 31, 1956, from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children...."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service was either a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2005).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2005).

The veteran died in May 2001.  The death certificate lists 
the cause of death as cardiopulmonary arrest due to CAD.  At 
the time of his death, the veteran was service-connected for 
post-traumatic stress disorder (PTSD), for which he was 
receiving a 50 percent rating, residuals of a left forearm 
fracture, for which he was receiving a 20 percent rating, 
lumbosacral strain, rated 10 percent, and residuals of a left 
little finger laceration and a left iliac crest donor scar, 
both of which were rated noncompensable.

It is asserted that there is a relationship between the 
veteran's death and the veteran's service.  Based on a review 
of the evidence on file, it is the conclusion of the Board 
that the appellant's claim must be denied for the following 
reasons.  First, the CAD that was the cause of the veteran's 
death is not related to service, nor may it be presumed to 
have been incurred therein under the provisions of 38 C.F.R. 
§ 3.307 and 3.309, which allow chronic disease, including 
cardiovascular disease, to be presumed service-connected if 
manifested to a compensable degree within a year of discharge 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).   
The veteran's service medical records (SMRs) do not contain 
any notations regarding CAD or any cardiovascular disorder.  
Moreover, although there is no separation examination report 
in the SMRs, the September 1976 VA examination about one year 
after discharge listed in the medical history only arm, 
finger, and back injuries that the veteran sustained from a 
helicopter crash in service, and there were no abnormalities 
of the cardiovascular system noted.  

Second, there were no indications in the post-service 
treatment records of CAD or any cardiovascular disorder until 
the veteran's January 1998 hospital admission for chest pain, 
as illustrated by the first sentence of the veteran's medical 
history in the discharge summary, which indicated that the 
veteran had "extensive past psychiatric history and no 
cardiac history."  This document also stated: "There is no 
history of any hypertension, coronary artery disease, or 
myocardial infarctions in the past."  The discharge summary 
and related hospital treatment records for the first time 
diagnosed the veteran with unstable angina and lateral wall 
myocardial infarction, and a short time thereafter he was 
diagnosed with triple vessel CAD.  A history of alcoholism 
and smoking of one and one-half packs per day for more than 
thirty years were also noted at the time of the January 1998 
hospital admission.  Thus, the veteran's CAD did not arise 
within the one-year presumptive period or for more than 
twenty years thereafter, and there is no other indication 
that the CAD that caused his death from cardiopulmonary 
arrest was related to service.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

Third, there is no evidence that any of the veteran's 
service-connected disabilities caused or contributed to his 
death from CAD-induced cardiopulmonary arrest.  None of the 
treatment records since service relating to his service-
connected disorders or to non-service connected disorders 
such as peripheral neuropathy suggested any relationship 
between these disorders and any cardiovascular disease, 
including the CAD that caused the veteran's death from 
cardiopulmonary arrest.

Thus, the preponderance of the competent, probative evidence 
of record reflects that the veteran's CAD did not arise 
during or within a year of service or for more than twenty 
years thereafter, and there is no indication that the CAD 
that caused the veteran's death was otherwise related to 
service or to any service-related disorder.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claim for service connection for the cause of the veteran's 
death must therefore be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


